FILED
                            NOT FOR PUBLICATION                                  SEP 25 2014

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DANNY ALFRED FONTANA,                             No. 12-16307

              Petitioner - Appellant,             D.C. No. 3:11-cv-03701-WHA

  v.
                                                  MEMORANDUM*
FRANK X. CHAVEZ, Warden;
ATTORNEY GENERAL FOR THE
STATE OF CALIFORNIA,

              Respondents - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                      Argued and Submitted September 9, 2014
                             San Francisco, California

Before: REINHARDT, GOULD, and BERZON, Circuit Judges.

       On the issues certified for appeal to this court, Petitioner contends that the

California trial court violated his due process right to present a defense and Sixth

Amendment right to cross-examine adverse witnesses. The California Supreme



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Court rejected these claims. Assuming constitutional error, we hold that the trial

court’s exclusion of evidence related to the victim’s consensual sex with her

boyfriend was harmless under Brecht v. Abrahamson, 507 U.S. 619 (1993).

      AFFIRMED.




                                         2